Exhibit Press Release News Release For Immediate Release INVESTORS REAL ESTATE TRUST ANNOUNCES EXERCISE OF OVER-ALLOTMENT OPTION BY UNDERWRITERS MINOT, ND—October 14, 2009—Investors Real Estate Trust (NASDAQ:IRET), a real estate investment trust with a diversified portfolio of multi-family residential and commercial office, medical, industrial and retail properties located primarily in the upper Midwest (the “Company”), today announced that the underwriters of its recent public offering of common shares of beneficial interest have fully exercised their over-allotment option, which will result in the issuance of an additional 1,200,000 common shares. The option was granted in connection with the Company’s public offering of 8,000,000 common shares at a public offering price of $8.25 per share, which closed on October 9, 2009.The exercise of the over-allotment option will result in additional net proceeds of approximately $9.4 million, bringing the expected total net proceeds of the offering to approximately $72 million, after deducting the underwriting discount and estimated offering expenses. The exercise of the over-allotment option brings the total number of common shares sold by the Company in the offering to 9,200,000. Robert W.
